Citation Nr: 1104813	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-16 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
2, claimed as due to exposure to herbicides in Korea.

2.  Entitlement to service connection for malignant melanoma, 
claimed as due to exposure to herbicides in Korea.  

3.  Entitlement to service connection for coronary artery disease 
(CAD), including as secondary to diabetes mellitus, type 2.

4.  Entitlement to service connection for peripheral neuropathy, 
including as secondary to diabetes mellitus, type 2.  

5.  Entitlement to service connection for renal insufficiency, 
including as secondary to diabetes mellitus, type 2.  

6.  Entitlement to service connection for diabetic retinopathy 
(claimed as blindness), including as secondary to diabetes 
mellitus, type2.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 
1963.  He had service in Korea during his active duty.  

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim presently on appeal.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during 
the Vietnam era and he did not serve in the demilitarized zone 
(DMZ) of Korea during the period from April 1968 to July 1969 and 
thus there is no presumption that he was exposure to herbicides 
while serving on active duty.  

2.  The preponderance of the evidence shows that diabetes 
mellitus, type 2, did not manifest in service or until many years 
thereafter and is not related to service or to an incident of 
service origin.  

3.  The preponderance of the evidence shows that malignant 
melanoma did not manifest in service or until many years 
thereafter and is not related to service or to an incident of 
service origin.  

4.  The preponderance of the evidence shows that CAD, diabetic 
retinopathy (claimed as blindness), peripheral neuropathy, and 
renal insufficiency did not manifest in service or until many 
years thereafter and is not related to service or to an incident 
of service origin.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type 2, was not incurred in or aggravated 
by active duty service, nor may the disorder be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 
1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2010).

2.  Malignant melanoma was not incurred in or aggravated by 
active duty service, nor may the disorder be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 
1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2010). 

3.  CAD, diabetic retinopathy, peripheral neuropathy, and renal 
insufficiency were not incurred in or aggravated by active duty 
service, nor may these disorders be presumed to have been 
incurred in service; neither are they proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1111, 1113, 1116, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in December 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The Board acknowledges 
that the December 2006 letter did not contain information 
regarding the requirements for a secondary service connection 
claim.  However, as the Veteran is not service connected for the 
underlying conditions (diabetes mellitus, type 2 and malignant 
melanoma), his claim for CAD, diabetic retinopathy, peripheral 
neuropathy, and renal insufficiency secondary to diabetes 
mellitus, type 2, cannot be substantiated as a matter of law.  As 
such, the fact that the VCAA notice failed to outline the 
secondary service connection requirements is not prejudicial to 
his claims.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content, as to all claims.  With respect to the Dingess 
requirements, in April 2008, the RO provided the Veteran with 
notice of what type of information and evidence was needed to 
establish disability ratings, as well as notice of the type of 
evidence necessary to establish an effective date.  

As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, after the Veteran was provided the April 2008 
notice, the matter was readjudicated in a May 2008 statement of 
the case.  Thus, adequate notice was provided to the Veteran 
prior to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See
 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  

As to the third factor, the types of evidence that "indicate" 
that a current disorder "may be associated" with service 
include, but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
declining to obtain a medical nexus opinion, the Board observes 
that the Federal Circuit upheld the determination that a VA 
medical examination is not required as a matter of course in 
virtually every Veteran's disability case.  See Waters v. 
Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases 
where only a conclusory generalized statement is provided by the 
Veteran, in which case an examination may not be required); see 
also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's 
assertions indicating exposure to gases or chemicals during 
service were not sufficient evidence alone to establish that such 
an event actually occurred during service).

In determining that obtaining a VA examination and/or VA medical 
opinion is not necessary to adjudicate this appeal, the Board 
finds the Veteran's report that he served in the DMZ while 
stationed in Korea while on active duty to be credible.  Even 
assuming that the Veteran set foot in the DMZ while serving in 
Korea, however, there is no presumption of Agent Orange exposure 
prior to April 1968, which is many years after the Veteran's 
discharge from service.  Further, the record does not show, and 
he does not contend, that his claimed disorders had their onset 
in service or within one year of service discharge or that those 
conditions are etiologically related to his active service, other 
than due to exposure to Agent Orange.  Indeed, had exposure to 
Agent Orange been established, the presumption of service 
connection for diabetes mellitus would have attached, which would 
have negated the need for an examination.  Put another way, as 
the focus of the Veteran's claim has been whether he was exposed 
to Agent Orange, an examination for a nexus opinion was not 
necessary.  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, service 
treatment records have been obtained and associated with the 
claims file.  The Veteran's VA outpatient treatment records are 
also of record. The Veteran's Social Security medical records are 
also associated with the claims folder.  In Golz v. Shinseki, 590 
F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 
U.S.C.A. § 5103A did not require VA to obtain all medical records 
or all SSA disability records, only those that are relevant to 
the Veteran's claim.  The SSA records associated with the claims 
folder are relevant of some of the disabilities on appeal.  
Further, the Veteran was also provided an opportunity to set 
forth his contentions during a hearing which was scheduled and he 
later withdrew.  

The available records and medical evidence have therefore been 
obtained in order to make adequate determinations as to these 
claims.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 16 Vet. 
App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002). If a chronic disease is shown 
in service, subsequent manifestations of the same chronic disease 
at any later date, however remote, may be service connected, 
unless clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).

Generally, the evidence must show: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 
(Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 
111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)).  

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Diabetes Mellitus, Type 2, Malignant Melanoma

The Board will first address the Veteran's contentions that his 
diabetes mellitus, type 2, and malignant melanoma are due to his 
exposure to herbicides, during his active service in Korea, while 
assigned to the 7th Infantry Division, 15th Artillery, A Battery.  

For purposes of establishing service connection for a disability 
resulting from exposure to an herbicide agent, a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  

These diseases include chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and sub-acute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2010).

A recent regulatory change has established presumptions of 
service connection, based upon exposure to herbicides for three 
new conditions: ischemic heart disease, Parkinson's disease, and 
B cell leukemias.  See 75 Fed. Reg. 53,202- 53,216 (August 30, 
2010).

The record does not show, nor is it contended, that the Veteran 
had active service in the Republic of Vietnam during the Vietnam 
era.  Rather, the Veteran asserts that he was exposed to Agent 
Orange while serving along the DMZ of Korea.  

The Department of Defense (DoD) has confirmed that the herbicide, 
Agent Orange, was used from April 1968 through July 1969 along 
the DMZ to defoliate fields between the front line defensive 
positions and the south barrier fence.  If it is determined that 
a Veteran who served in Korea during this time period belonged to 
one of the units identified by DoD, then it is presumed that he 
or she was exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See 
MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  

The Veteran stated that he was assigned as a forward observer and 
he patrolled the DMZ, disguised as military police.  He stated 
that sometimes they would get out of a military police vehicle 
and proceed on foot.  It was on these occasions, when they 
dismounted from their vehicles that he believed that he was 
exposed to defoliants.  He stated that it was obvious that some 
form of chemical defoliant was in use whether it be by the United 
Nations or the North Koreans, as there was dying underbrush 
throughout the area.  

The Veteran's personnel records demonstrate that he served in 
Korea between 
February 1961 to May 1962.  The Veteran has stated that he was 
assigned to the 7th Infantry Division, 15th Artillery, A Battery 
while in Korea.  See Service Personnel records; and FAX 
transmission from his Congressional Liaison, October 2010.  A 
review of the MR21-1MR, Part IV, Subpart ii, Chapter 2, Section 
C, does not list the Veteran's unit as one identified by the DoD 
as being presumed to have been exposed to herbicides containing 
Agent Orange.  However, a note to this provision of the MR21-1MR 
directs adjudicators to make a request to the JSRRC for 
verification of the location of a Veteran's unit if he alleges 
service along the DMZ between April 1968 and July 1969, and was 
assigned to a unit other than one listed as having been exposed 
to Agent Orange.  Moreover, as discussed above, the Veteran's 
service in Korea, to include the DMZ, was, at a minimum, five 
years earlier than any verified Agent Orange us and he has not 
contended and the record does not show that he was enlisted in 
the military in 1968.  

To reiterate, the Board finds the Veteran's report that he served 
in the DMZ while stationed in Korea while on active duty to be 
credible.  The Board notes, however, that even assuming that the 
Veteran set foot in the DMZ while serving in Korea, there is no 
presumption of Agent Orange exposure prior to April 1968, which 
is many years after the Veteran's discharge from service.  
Further, the preponderance of the evidence is against a finding 
that he was exposed to herbicides while on active duty because he 
has provided no indication that he is competent to identify or 
distinguish the herbicides listed in 38 C.F.R. § 3.307(a)(6); see 
also Bardwell.  

As such, the greater weight of probative evidence is against 
finding that the Veteran was exposed to herbicides.  Further, as 
it applies to malignant melanoma, this disability is not a 
presumptive disorder.  Therefore an award of presumptive service 
connection based on herbicide exposure is not warranted.  

In reaching this determination, the Board acknowledges that, 
effective February 24, 2011, VA is amending its adjudication 
regulations to extend a presumption of herbicide exposure to 
certain Veterans who served in Korea.  Specifically, VA is adding 
a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as 
follows:

(a)(6)(iv)  A Veteran who, during active military, naval, 
or air service, served between April 1, 1968, and August 
31, 1971, in a unit that, as determined by the Department 
of Defense, operated in or near the Korean DMZ in an area 
in which herbicides are known to have been applied during 
that period, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.

76 Fed. Reg. 4245 (Jan. 25 2011).  The Board notes that although 
the above amendment extends the time period during which a 
Veteran may be presumed exposed to herbicides, given that it 
remains no earlier than April 1, 1968, it would in any event have 
no bearing on his case.

Next, where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the 
evidence does not show a causal relationship between the claimed 
disorder (diabetes mellitus, type 2 and malignant melanoma) and 
any other incident of active service, as will be discussed below.

Service treatment records do not reveal findings, treatment, or 
diagnosis for diabetes mellitus or malignant melanoma.  His 
July 1963 separation examination revealed a normal clinical 
evaluation.  As such, diabetes mellitus and malignant melanoma 
were not shown in service.

Next, post-service evidence does not reflect symptomatology 
associated with diabetes mellitus, until 1993, and malignant 
melanoma until 1998, more than 30 years following separation from 
service, and the Veteran does not contend otherwise.  The Board 
also emphasizes the multi-year gap between discharge from active 
duty service (1963) and initial reported symptoms related to 
diabetes mellitus in 1993 and multiple melanoma in approximately 
1998 (a 30-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving claim).  
Therefore, for the sake of being thorough, the Board finds that 
the competent evidence does not reflect continuity of 
symptomatology.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, no medical professional has 
established a relationship between diabetes mellitus and 
malignant melanoma and the Veteran's active duty.  The Board has 
considered the Veteran's statements asserting a nexus between his 
currently-diagnosed diabetes mellitus and malignant melanoma and 
active duty service.  However, aside from his contention that 
these two disorders are the result of his in-service exposure to 
Agent Orange, he has not posited any alternate theory for the 
cause of his diabetes mellitus and malignant melanoma.  Moreover, 
even if he made such an assertion, the Board emphasizes that 
diabetes mellitus and malignant melanoma are not the types of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See 38 C.F.R. § 3.159(a)(2) 
(2010) (Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay person.); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) 
(holding that "[l]ay evidence can be competent and sufficient to 
establish a diagnosis when ... a lay person is competent to 
identify the medical condition" and providing, as an example, 
that a layperson would be competent to identify a condition such 
as a broken leg, but would not be competent to identify a form of 
cancer).  Moreover, such competent evidence has been provided by 
the medical personnel who have examined the Veteran during the 
current appeal.

In sum, the evidence does not support a grant of service 
connection for diabetes mellitus or malignant melanoma.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

CAD, Diabetic Retinopathy, Peripheral Neuropathy and Renal 
Insufficiency

As previously mentioned, a recent regulatory change has 
established presumptions of service connection, based upon 
exposure to herbicides for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  See 75 Fed. 
Reg. 53,202- 53,216 (August 30, 2010).  However, pursuant to this 
decision, exposure to herbicides has not been conceded, nor is 
the Veteran claimed service connection for any of the new 
conditions established as presumptions.  Therefore, this 
regulatory change is not applicable to this case.  

In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310 (2010).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  Nonetheless, because his 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in effect 
before the revision, as this version is more favorable.  See 
generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.  

In order to establish entitlement to service connection on this 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

With the above criteria in mind, the Board notes that for the 
reasons explained above the Veteran's claim for service 
connection for diabetes mellitus and/or malignant melanoma have 
been denied.  Thus, his claim of service connection for CAD, 
diabetic retinopathy, peripheral neuropathy and renal 
insufficiency asserted  secondary to diabetes mellitus must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; see also 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Next, the Board will also consider whether a grant of direct 
service connection for CAD, diabetic retinopathy, peripheral 
neuropathy and renal insufficiency is appropriate.  However, 
because there was no treatment for any of these disorders in 
service or indeed for many years following service and because no 
competent evidence causally relates these current disorders to 
active service, a grant of direct service connection is not 
warranted.  See 38 C.F.R. § 3.303; Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Specifically, post-service evidence does not reflect 
symptomatology associated with CAD until 1998, almost 30 years 
following separation from service.  Post-service evidence does 
not reflect symptomatology associated with peripheral vascular 
disease until 2004, over 30 years following separation from 
service. The Veteran does not argue to the contrary. Rather, the 
Veteran indicated in his July 2004 claim that his heart disorder 
began in 1997 and his vascular problems began in 1999. Therefore, 
the competent evidence does not reflect continuity of 
symptomatology.  See Maxson at 1333 (Fed. Cir. 2000).

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
CAD, diabetic retinopathy, peripheral neuropathy, or renal 
insufficiency to service.  No medical professional has 
established a relationship between any of the disorders and 
active duty.  

The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed CAD, diabetic 
retinopathy, peripheral neuropathy, or renal insufficiency and 
active duty service.  The Board reiterates that he is competent 
to report symptoms as they come to him through his senses.  
However, none of these disorders are the type of disorders that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  Such competent evidence has been provided 
by the medical personnel who have examined the Veteran during the 
current appeal.  Moreover, the Veteran has not attributed these 
disorders to active duty service.  

In sum, the evidence does not support a grant of service 
connection for CAD, diabetic retinopathy, peripheral neuropathy, 
or renal insufficiency or peripheral vascular disease.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Next, the Board has considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 C.F.R. § 
3.309(a), diabetes mellitus, CAD, peripheral neuropathy, and 
renal insufficiency disease are regarded as chronic diseases.  
However, in order to trigger the presumption, such disease must 
become manifest to a degree of 10 percent or more within 1 year 
from the date of separation from service . See 38 C.F.R. § 
3.307(a)(3) (2009).  As the evidence of record fails to establish 
any clinical manifestations of diabetes mellitus CAD,  peripheral 
neuropathy, or renal insufficiency within the applicable time 
period, the criteria for presumptive service connection on the 
basis of a chronic disease have not been satisfied.  


ORDER

Service connection for diabetes mellitus, type 2, claimed as due 
to exposure to herbicides in Korea, is denied.  

Service connection for malignant melanoma, claimed as due to 
exposure to herbicides in Korea, is denied.  

Service connection for CAD, including as secondary to diabetes 
mellitus, type 2, is denied.

Service connection for peripheral vascular disease, including as 
secondary to diabetes mellitus, type 2, is denied.

Service connection for renal insufficiency, including as 
secondary to diabetes mellitus, type ,2 is denied.  

Service connection for diabetic retinopathy (claimed as 
blindness), including as secondary to diabetes mellitus, type2, 
is denied.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


